565 F.2d 699
184 U.S.App.D.C. 124
UNITED BROADCASTING COMPANY, INC., Appellant,v.FEDERAL COMMUNICATIONS COMMISSION, Appellee,Washington Community Broadcasting Co., Intervenor.
No. 76-1570.
United States Court of Appeals,District of Columbia Circuit.
Argued June 14, 1977.Decided July 8, 1977.Rehearing Denied Aug. 8, 1977.

C. Grey Pash, Jr., Counsel, F. C. C., Washington, D. C., with whom Werner K. Hartenberger, Gen. Counsel, and Daniel M. Armstrong, Associate Gen. Counsel, F. C. C., Washington, D. C., were on the brief, for appellee.  Sheldon M. Guttmann, Counsel, F. C. C., Washington, D. C., also entered an appearance for appellee.
Monroe Oppenheimer, Washington, D. C., for intervenor.
Peter Tannenwald, Washington, D. C., for appellant.  E. Stratford Smith, Vincent A. Pepper, David C. Jatlow, Thomas Schattenfield and David F. Tillotson, Washington, D. C., were on the brief, for appellant.  Harry M. Plotkin, Theodore D. Frank and Eric L. Bernthal, Washington, D. C., also entered appearances for appellant.
Before BAZELON, Chief Judge, ROBINSON, Circuit Judge, and RONALD N. DAVIES,* United States Senior District Judge for the District of North Dakota.
Opinion PER CURIAM.

PER CURIAM:

1
The only substantial issue is whether the Commission's decision to refuse renewal to petitioner was a proper one.  The Commission's Order, United Television Co., Inc., 55 F.C.C.2d 416, 422, 423, 425 (1975), states that each of several independent reasons called for appellant's disqualification, including breach of the Commission's rules of technical operation.  In our view, the long history of persistent violations of those rules was a sufficient reason for disqualification.  The Commission's decision is therefore affirmed on the basis of its discussion of this issue, and we reach no other question tendered by this appeal.



*
 Sitting by designation pursuant to Title 28, U.S.C. § 294(d)